Citation Nr: 1136609	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease L4-5, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased initial rating for irritable bowel syndrome (IBS), evaluated as 10 percent disabling prior to March 29, 2010 and as 30 percent disabling as of that date.  

4.  Entitlement to an initial 50 percent rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from August 28, 2003, to January 17, 2005, and as 30 percent disabling from January 18, 2005, to January 13, 2009.  

5.  Entitlement to an increased initial rating for asthma, evaluated as noncompensable as of July 28, 2005, 10 percent disabling as of September 19, 2007, and as 30 percent disabling as of February 23, 2010.  

6.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to January 1990 and from December 1990 to June 1991.  He had service in the Southwest Asia Theater of Operations between January 8, 1991 and May 8, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Augusta, Maine in April 2004 and by the RO in Providence, Rhode Island, in December 2004, August 2006, October 2006, May 2010, and July 2010.  The RO in Providence, Rhode Island, currently has jurisdiction of the claims.

The April 2004 rating decision continued the 40 percent evaluation assigned for lumbosacral strain with degenerative disc disease L4-5; the December 2004 rating decision denied the claim for service connection for a skin disorder; the August 2006 rating decision granted service connection for fibromyalgia and assigned a 20 percent evaluation; the October 2006 rating decision granted service connection for IBS and assigned a 10 percent evaluation; the May 2010 rating decision granted service connection for asthma and assigned a noncompensable evaluation; and the July 2010 rating decision granted service connection for PTSD and assigned staged ratings as reflected in the title page.  

In a July 2010 supplemental statement of the case (SSOC), the rating assigned for IBS was increased to 30 percent, effective March 29, 2010.  In a November 2010 rating decision, the rating assigned for asthma was increased to 10 percent, effective September 19, 2007, and to 30 percent, effective February 23, 2010.  Despite the increased ratings granted by the RO pertaining to these disabilities, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran presented testimony before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.  

The Board notes at this juncture that in August 2010, the Veteran filed a NOD in indicating that the 50 percent rating assigned for his PTSD should be effective from 2003.  The RO thereafter styled the issue as entitlement to an earlier effective date for the assignment of a 50 percent rating for PTSD.  See November 2010 statement of the case (SOC).  At his hearing, the Veteran clarified that he was satisfied with the 50 percent rating that had been assigned, but felt that the effective date of the 50 percent evaluation should go back to August 2003.  See May 2011 hearing transcript.  He has thus limited his appeal to the assignment of an increased, initial 50 percent rating for PTSD from August 28, 2003 to January 13, 2009.  Thus, the Board has re-styled the issue on appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The issues of entitlement to service connection for hair loss and sleep apnea, both claimed as due to an undiagnosed illness, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2009 VA Form 21-0820.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claims involving PTSD, asthma, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving entitlement to an increased rating for lumbosacral strain with degenerative disc disease L4-5, currently evaluated as 40 percent disabling, and entitlement to an increased initial rating for IBS, evaluated as 10 percent disabling prior to March 29, 2010 and as 30 percent disabling as of that date.  

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that his skin disorder, diagnosed as follicular dermatitis, is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased rating for lumbosacral strain with degenerative disc disease L4-5, currently evaluated as 40 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased initial rating for IBS, evaluated as 10 percent disabling prior to March 29, 2010 and as 30 percent disabling as of that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

On May 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving entitlement to an increased rating for lumbosacral strain with degenerative disc disease L4-5, currently evaluated as 40 percent disabling, and entitlement to an increased initial rating for IBS, evaluated as 10 percent disabling prior to March 29, 2010 and as 30 percent disabling as of that date.  See hearing transcript.  The appellant has withdrawn his appeal concerning these claims.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed.


II.	Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity. 38 C.F.R. § 3.317(a)(2)(3).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

As noted in the Introduction, the Veteran served in the Southwest Asia Theater of Operations.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.

The Veteran seeks entitlement to service connection for a skin disorder.  He has submitted a voluminous amount of statements in support of his claim, to include those sent to his congressional representative.  In essence, however, the Veteran asserts that he received treatment for an itchy skin rash in 1989, while in service, which affected his feet, back and chest, and that he sought treatment for the same condition after his discharge from service.  See May 2011 hearing transcript.  Prior to this testimony, the Veteran reported that he did not have any skin rashes when he left for Desert Storm, asserted that it was the result of using chemicals to clean vehicles in the desert, and indicated that he had had this condition ever since service (on his chest and from his neck to the middle of his back).  See August 2004 VA Form 21-4138; January 2005 NOD; statement in support of claim received January 2005; September 2005 statement in support of claim.  

The Veteran's service treatment records reveal that he was referred for unresolving jock itch in June 1989.  The notations are difficult to read, but it appears the impression following physical examination was jock itch.  See health record.  The following month, the Veteran was seen with complaint of painful itching and burning for two weeks involving his bilateral armpits.  Examination revealed papules, crusts, erythema, and pustule.  The assessment was impetigo and a Betadine scrub and Neosporin/Bacitracin were recommended.  See July 1989 health record.  In December 1990, the Veteran was seen with complaint of an itchy rash for three weeks.  The notations on this record are also hard to read but the assessment was rule out scabies.  See emergency care and treatment record.  A July 1991 record indicates that a health record entry was made for documentation purposes in accordance with the concerns of the Veteran.  It was noted that the Veteran deployed to Operation Desert Shield/Storm and was exposed to heavy concentrations of silica dust, oil fumes, vapors, droplets and ash from burning oil wells.  At times, the above would form a thick coating on exposed skin.  Long term effects were not known.  See health record.  At the time of the Veteran's discharge from active service, he denied any skin diseases and clinical evaluation of his skin was normal; there were no notations made in reference to his skin.  See April 1992 reports of medical examination and history.  

The post-service medical evidence of record reveals that the Veteran was assessed with a skin rash in November 2004 and given Westcort cream.  See follow-up note.  A December 2004 addendum indicates that the rash identified in the body of the note was on the chest and back and was recurrent.  The Veteran indicated that he had had it since returning from service.  

The Veteran underwent a Persian Gulf Registry examination in June 2005.  In pertinent part, he reported a rash on his feet, back and chest, which he described as very itchy.  The Veteran indicated that he was given cortisone cream, which took away the rash, but when he stopped using the cream it came back.  He reported that his problem arose after his service in the Persian Gulf.  Physical examination revealed a maculopapular rash in the upper back and posterior knee, and also on the chest to a lesser extent.  A smaller, similar rash on the feet was also noted.  Under assessment, the examiner noted that the exact etiology of the Veteran's rash was unclear but the Veteran stated that he had had this, off and on, since he came back from the Gulf War.  The examiner recommended continued use of cortisone cream and referral to dermatology.  

The Veteran was seen by dermatology in September 2005.  It was noted that he had an itchy rash on his chest and back that had been present for almost 10 years and a similar rash on the dorsum of his feet.  The Veteran complained of a pustular rash and said it started like fine pustules on his chest and upper back for almost 10 years.  He described it as very itchy and indicated it was aggravated with heat.  It starts like a few pustules and it itches badly.  On physical examination, a fine, erythematous, papular rash on the chest and on the upper back with a few pustules scattered on the upper back were noted.  A similar rash was also seen on the dorsum of the feet.  No similar rash was seen on the elbows or on the buttocks or in other areas of the distribution of the dermatitis herpetiformis.  The assessment was follicular dermatic rash; doubt dermatitis herpetiformis.  See consult note.  

The Veteran underwent a VA compensation and pension (C&P) Gulf War Guidelines examination in March 2010, at which time his claims folder was reviewed.  In pertinent part, the Veteran reported a chronic rash and pruritis since deployment, including sores on his feet, mid-chest and back between the shoulder blades.  He stated that he was seen in dermatology and told he had "clogged pores," which was treated with a cream sometime around 2008.  The Veteran indicated that he did not seek medical attention during his deployment for rash or on his return.  He also stated that the rash waxed and waned and that he had tried other over-the-counter remedies, to include creams (such as cortisone cream) and body washes, without improvement.  The rash was nonpainful without drainage except for excoriations.  It was also generally a pink papular rash without ulcerations.  Physical examination of the Veteran's skin revealed that it was warm, dry and intact.  No suspicious lesions were noted but a papular and pustular rash on the upper back and upper anterior chest were noted, as well as some red, angry-looking excoriated areas in the same general distribution.  There was no drainage, induration or heat.  

The Veteran was diagnosed with follicular dermatitis.  The examiner noted that the Veteran had a rash noted on examination consistent with a follicular dermatitis and apparently consistent with a documented rash noted in the claims folder from 2005.  Service records indicate that the Veteran was treated for two other types of rashes during his service time.  There is no documentation in the service medical records of the folliculitis noted on today's examination.  The Veteran states, however, that this has been present since service time and he did not seek follow up for this particular rash.  Documentation from the notes in 2005 states that the rash was present for at least 10 years, which would bring it back to 1995.  Giving the benefit of the doubt to the Veteran, the follicular rash has been present since at least 1995 and perhaps back to late service time.  

The evidence of record supports the Veteran's claim for service connection for a skin condition, diagnosed as follicular dermatitis.  This is so because the examiner who conducted the March 2010 VA C&P Gulf War Guidelines examination noted that the follicular rash had been present perhaps back to late service time.  The Board acknowledges the speculative nature of this opinion; it was based, however, on review of the Veteran's service and post-service treatment records and the Veteran's history.  Given the foregoing, and taking into account the in-service notations involving the Veteran's skin, the Veteran's competent and credible assertions regarding continuity of skin symptomatology since his discharge, and the post-service medical evidence of record related to complaints of, and treatment for, a skin rash, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a skin condition, specifically the diagnosed follicular dermatitis, is warranted as etiologically related to active service.  See 38 C.F.R. § 3.303(b).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim for service connection has been granted, the duty to notify and assist has been met to the extent necessary.


ORDER

The issue of entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease L4-5, currently evaluated as 40 percent disabling, is dismissed.

The issue of entitlement to an increased initial evaluation for IBS, rated as 10 percent disabling prior to March 29, 2010 and as 30 percent disabling as of that date, is dismissed.

Service connection for a skin disorder, diagnosed as follicular dermatitis, is granted.  



REMAND

Unfortunately, a remand is required in regards to the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

As an initial matter, the Board notes that the Veteran periodically submitted treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island, throughout the course of his appeal.  Review of the claims folder reveals that he submitted records dated October 2005, November 2005, April 2006, June 2006, April 2007, June 2007, February 2008 and June 2009.  Although the RO did obtain records from this facility on several occasions during the appellate period, review of the records obtained reveal that none of them cover the same dates as those submitted by the Veteran and listed above.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board has no discretion and must remand the claims to obtain the Veteran's complete treatment records from the Providence VAMC.  

Secondly, the Veteran has reported receiving treatment at the VA facility in Jamaica Plain.  It appears that the Jamaica Plain VAMC falls under the jurisdiction of the VA Boston Healthcare System, as do the VAMCs in Brockton and West Roxbury.  Although review of the claims folder reveals that records from Brockton and West Roxbury have been associated with the claims folder, it does not appear that any records from Jamaica Plain have.  This must be rectified on remand.  Recent treatment records from the VAMCs in Brockton and West Roxbury should also be obtained.  

Several letters from the Vet Center in Warwick, Massachusetts, have been received in support of the Veteran's claim for an initial 50 percent rating for PTSD.  None of the Veteran's treatment records from this facility, however, have been obtained.  On remand, the RO/AMC should make arrangements to obtain the Veteran's complete treatment records from this facility.  

The Board notes that additional medical evidence pertinent to the PTSD and fibromyalgia claims was received subsequent to the issuance of the November 2010 SOC and the July 2010 supplemental SOC (SSOC), respectively.  As such, the Board must remand these claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2010).

The Veteran's service-connected asthma was last evaluated in March 2010 and his service-connected fibromyalgia was last evaluated in June 2010.  As the claims must be remanded for the foregoing reasons, the Board finds that the Veteran should be afforded a contemporaneous VA examination(s) for the purpose of ascertaining the current severity of his service-connected disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for PTSD, asthma, and fibromyalgia from the Providence and Jamaica Plain VAMCs, dated since August 2003.  

2.  Obtain the Veteran's treatment records for PTSD, asthma, and fibromyalgia from the VAMCs in Brockton and West Roxbury, dated since October 2010.  

3.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center in Warwick, Massachusetts, dated since August 2003.  

4.  Thereafter, schedule the Veteran for a VA respiratory examination to determine the current severity of his service-connected asthma.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed, including pulmonary function tests with FEV-1 and FEV-1/FVC, results reported in detail.

The examiner should also specifically state whether the Veteran's asthma requires monthly visits to a physician for required care of exacerbations; intermittent (i.e., at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; and/or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected fibromyalgia.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

The examiner should specifically state whether the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, and if the symptoms are constant or nearly constant, and are refractory to therapy.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Finally, readjudicate the claims on appeal, with consideration of any additional information obtained.  If the benefits sought on appeal are not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


